USCA4 Appeal: 22-6853      Doc: 7         Filed: 11/23/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6853


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JOHN DEVERE BATTLE, a/k/a Gotti,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Terrence W. Boyle, District Judge. (5:17-cr-00111-BO-1)


        Submitted: November 17, 2022                                Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        John Devere Battle, Appellant Pro Se. John Parks Newby, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6853      Doc: 7         Filed: 11/23/2022      Pg: 2 of 2




        PER CURIAM:

               John Devere Battle appeals the district court’s order denying his motion for

        compassionate release under 18 U.S.C. § 3582(c)(1)(A). After reviewing the record, we

        conclude that the district court did not abuse its discretion in denying Battle’s motion. See

        United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (per curiam) (stating standard), cert.

        denied, 142 S. Ct. 383 (2021). Accordingly, we affirm the district court’s judgment.

        United States v. Battle, No. 5:17-cr-00111-BO-1 (E.D.N.C. July 18, 2022). We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2